Citation Nr: 1207014	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  08-39 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right foot strain.

2.  Entitlement to an initial rating in excess of 10 percent for diverticulosis and residuals of temporary colostomy with ventral hernia repair with residuals and gastroesophageal reflux disorder.

3.  Entitlement to an initial rating in excess of 10 percent for abdominal scars, residuals of ventral hernia repair and temporary colostomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from March 1996 to May 2007.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The September 2007 rating decision granted service connection and a noncompensable rating for gastroesophageal reflux disorder, service connection and a 10 percent rating for diverticulosis and residuals of temporary colostomy, and service connection and a noncompensable rating for residuals of ventral hernia repairs.

In a September 2009 rating decision the RO determined that the all of the digestive/intestinal disorders should be evaluated as one disability with the predominant disorder being the disorder with the highest compensable evaluation.  The Veteran's digestive/intestinal disorder was recharacterized as diverticulosis and residuals of temporary colostomy with ventral hernia repair with residuals and gastroesophageal reflux disorder, and was assigned a 10 percent rating.  This decision assigned the Veteran a separate noncompensable rating for scar, abdomen, residuals of ventral hernia with repair.  In October 2009 the RO reevaluated the Veteran scar, abdomen, residual of ventral hernia with repair and awarded the Veteran a 10 percent rating.  Accordingly, the issues on appeal are now phrased as presented on the first page of this decision. 

The issue of an increased rating for diverticulosis and residuals of temporary colostomy with ventral hernia repair with residuals and gastroesophageal reflux disorder, and the issue of an increased rating for abdominal scars, residuals of ventral hernia repair and temporary colostomy, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At a March 2009 hearing, the Veteran indicated that he wished to withdraw his claim for service connection for right foot strain.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran have been met with respect to the claim for service connection for right foot strain.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Appeals must be withdrawn in writing except for appeals withdrawn on the record at a hearing.  Id.  At his March 2009 hearing the Veteran withdrew his appeal for service connection for right foot strain.  Accordingly, the Board does not have jurisdiction to review the appeal for this issue, and the appeal for service connection for right foot strain is dismissed.


ORDER

The appeal for service connection for right foot strain is dismissed.


REMAND

The Veteran submitted a March 2010 letter from a private physician which states that the Veteran has a new hernia on his colostomy scar.  In July 2010 the Veteran submitted a letter from a nurse practitioner who stated that over the previous few months the pain resulting from the Veteran's colostomy surgeries had increased in severity.  She noted that the new pain made the Veteran unable to stand, sit, walk or lay for prolonged periods of time.  These letters indicate that the Veteran's colostomy residuals and ventral hernia repair residuals have increased in severity since the most recent VA medical examination in May 2009.  Accordingly, the Veteran must be provided a new VA medical examination to determine the current severity of his service-connected disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  

The nurse practitioner also stated that the Veteran had an appointment with a pain management specialist in Fort Worth.  Copies of any treatment records from the pain management specialist should be obtained.

The Veteran submitted additional pertinent medical evidence subsequent to issuance of an October 2009 supplemental statement of the case.  This evidence should be reviewed by the AOJ and a new supplemental statement of the case should be issued.  38 C.F.R. § 19.31.

The Veteran's updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated from June 2009 to present.  

2.  Request that the Veteran provide the names and addresses of all medical providers who have provided recent medical treatment for his service-connected diverticulosis and ventral hernia disabilities.  This should include the name and address of a pain management specialist in Fort Worth.  Request that the Veteran sign authorization forms so that the private medical records may be requested.  All records/responses received should be associated with the claims file.  If records are unavailable, the Veteran should be accorded the opportunity to furnish such records directly to VA. 

3.  After completion of 1 and 2 above, to the extent possible, schedule the Veteran for a VA examination to determine the nature and severity of the Veteran's diverticulosis and ventral hernia residuals.  The entire claims file must be made available to and reviewed by the  examiner.  The examiner should answer the following questions:

a.  Does the Veteran's service-connected disability result in persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health;

b.  Does the Veteran's service-connected disability result in diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress;

c.  Does the Veteran's service-connected disability result in partial obstruction of the peritoneum manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain?  

4.  The appellant should also be afforded appropriate VA examination to determine the current nature and severity of his service-connected abdominal scars, residuals of ventral hernia repair and temporary colostomy.  The claims folder must be made available to the examiner for review.  The examiner should:

a.  Describe the size of each scar in inches and centimeters;

b.  Indicate whether the scars cause any functional loss, and if so, indicate the extent of the limitation of function expressed in terms of degree of loss of use, limitation of range of motion, ankylosis, etc.;

c.  Indicate whether the scars are unstable or painful.

5.  Upon completion of the above requested development, reconsider the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case which includes review of all evidence received since the October 2009 supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


